      Case 2:13-cr-00034-WKW-WC Document 84 Filed 07/14/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  )         CASE NO. 2:13-CR-34-WKW
                                           )                [WO]
 A. C. CAMPBELL                            )

                                      ORDER

      Defendant A. C. Campbell has filed a motion to reconsider his sentence

imposed upon the revocation of his supervised release. (Doc. # 80.) In essence, Mr.

Campbell asks the court to modify his sentence so that he may be eligible for release

under the Bureau of Prisons’s compassionate release program. Mr. Campbell’s

motion is due to be denied.

      The court’s authority to modify Mr. Campbell’s sentence “is narrowly limited

by statute.” United States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010). In

fact, modification is prohibited except in three narrow circumstances: (1) where the

Bureau of Prisons has filed a motion or where the defendant has filed a motion “after

fully exhausting all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,” see 18 U.S.C.

§ 3582(c)(1)(A) (2018), and either extraordinary and compelling reasons warrant a

reduction
     Case 2:13-cr-00034-WKW-WC Document 84 Filed 07/14/20 Page 2 of 3




      or the defendant is at least 70 years old and meets certain other
      requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) where another statute
      or Federal Rule of Criminal Procedure 35 expressly permits a sentence
      modification, see id. § 3582(c)(1)(B); or (3) where a defendant has been
      sentenced to a term of imprisonment based on a sentencing range that
      was subsequently lowered by the Commission and certain other
      requirements are met, see id. § 3582(c)(2).

Phillips, 597 F.3d at 1195. None of those circumstances exists here. The Bureau of

Prisons has not filed a motion. Mr. Campbell expresses a wish for the BOP to grant

him early release, not for this court to release him pursuant to 18 U.S.C.

§ 3582(c)(1)(A). Mr. Campbell’s guideline range has not been lowered by the U.S.

Sentencing Commission.       The United States has not moved to reduce Mr.

Campbell’s sentence based on substantial assistance to the government. Fed. R.

Crim. P. 35(b). And Mr. Campbell did not identify any “arithmetical, technical, or

other clear error” in his sentence within fourteen days of sentencing. Fed. R. Crim.

P. 35(a). It is therefore ORDERED that Defendant’s motion to reconsider his

sentence (Doc. # 80) is DENIED.

      If Mr. Campbell wishes to seek compassionate release directly from this court,

he should file a motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). In support of such motion, Defendant should submit proof that he

has submitted an administrative petition requesting that the BOP file a motion for

compassionate release on his behalf pursuant to 18 U.S.C. § 3582(c)(1)(A). He

should provide evidence of the date he filed the petition, and he should inform the


                                         2
     Case 2:13-cr-00034-WKW-WC Document 84 Filed 07/14/20 Page 3 of 3




court whether he has received a response to the request, and if possible, submit

evidence of the response or lack thereof. If Defendant wishes to pursue a motion for

compassionate release, Defendant should also set forth in writing the “extraordinary

and compelling reasons” supporting his motion. See 18 U.S.C. § 3582(c)(1)(A)(i).

      DONE this 14th day of July, 2020.

                                              /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                         3
